EXHIBIT 10.3

FORM OF

INDEMNIFICATION AGREEMENT

SCOTT’S LIQUID GOLD-INC.

This Agreement is made and entered into as of [                ] between Scott’s
Liquid Gold-Inc., a Colorado corporation (the “Corporation”), and
[                ] of Denver, Colorado [(“Officer”)/(“Director”)].

RECITALS:

A. At the request of the Corporation, [Officer/Director] currently serves as [an
executive officer/a director] of the Corporation (as defined below). As such,
[Officer/Director] may be subjected to claims, suits or proceedings.

B. [Officer/Director] has indicated that it was and is a condition of
[Officer/Director]’s acceptance and continuing in such service that, among other
things, the Corporation agrees to indemnify [Officer/Director] against
liabilities, expenses and costs incurred in connection with any such claims,
suits or proceedings, in accordance with, and to the fullest extent permitted
by, the Colorado Business Corporation Act; and

C. The Corporation’s Articles of Incorporation and the Colorado Business
Corporation Act contemplate that contracts may be made between the Corporation
and officers or directors with respect to indemnification.

AGREEMENT:

Now, therefore, in consideration of [Officer/Director]’s acceptance and
continuation of service as [an executive officer/a director] after the date of
this Agreement, and in consideration of the mutual covenants stated herein, the
parties agree as follows:

1. Definitions. As used in this Agreement, the following terms have the
following meanings:

(a) Act. The term “Act” means the Colorado Business Corporation Act as it exists
on the date of this Agreement and as it may be hereafter amended from time to
time. In the case of any amendment of the Colorado Business Corporation Act
after the date of this Agreement, when used in reference to an act or omission
occurring prior to effectiveness of such amendment, the term “Act” shall include
such amendment only to the extent that the amendment permits the Corporation to
provide broader indemnification rights than the Colorado Business Corporation
Act permitted the Corporation to provide at the date of this Agreement and prior
to the amendment.



--------------------------------------------------------------------------------

(b) Officer. As used in reference to a position of officer, the term “executive
officer” means an executive officer of the Corporation and, while an executive
officer of the Corporation, such officer’s serving at the Corporation’s request
as a director, officer, agent, associate, employee, fiduciary, manager, member,
partner, promoter, or a trustee of, or holding a similar position with, any
corporation, partnership, joint venture, trust, other enterprise or person or
employee benefit plan. The term “executive officer” also includes, unless the
context otherwise requires, the estate or personal representative of an
executive officer. The term “executive officer” shall also include any such
broader definition of officer as may be provided in the Act with amendments
after the date of this Agreement.

(c) Proceeding. The term “proceeding” means any threatened, pending or completed
action, suit or proceeding whether civil, criminal, administrative or
investigative, and whether formal or informal.

2. Agreement to Indemnify. The Corporation shall indemnify, and keep
indemnified, [Officer/Director] in accordance with, and to the fullest extent
permitted and/or required by, the Act from and against any judgments, penalties,
fines (including but not limited to ERISA excise taxes), amounts paid in
settlement and reasonable expenses (including but not limited to expenses of
investigation and preparation and fees and disbursements of [Officer/Director]’s
counsel, accountants or other experts) actually incurred by [Officer/Director]
in connection with any proceeding in which [Officer/Director] was or is made a
party or was or is involved (for example, as a witness) because
[Officer/Director] is or was [an executive officer/a director] of the
Corporation.

3. Insurance. So long as [Officer/Director] may be subject to any possible
proceeding by reason of the fact that [Officer/Director] is or was [an executive
officer/a director] of the Corporation, to the extent the Corporation maintains
an insurance policy or policies providing directors’ and officers’ liability
insurance, [Officer/Director] shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
applicable to any then current [executive officer/director] of the Corporation.

4. Advances. In the event of any proceeding in which [Officer/Director] is a
party or is involved and which may give rise to a right of indemnification from
the Corporation pursuant to this Agreement, following written request to the
Corporation by [Officer/Director], the Corporation shall pay to
[Officer/Director], in accordance with and to the fullest extent permitted
and/or required by the Act, amounts to cover reasonable expenses incurred by
[Officer/Director] in such proceeding in advance of its final disposition upon
receipt of (a) a written affirmation by [Officer/Director] of
[Officer/Director]’s good faith belief that [Officer/Director] has met any
applicable standard of conduct; (b) a written undertaking executed by or on
behalf of [Officer/Director] to repay the advance if it shall ultimately be
determined that [Officer/Director] did not meet such standard of conduct; and
(c) satisfactory evidence as to the amount of such expenses.

 

2



--------------------------------------------------------------------------------

5. Burden of Proof. If under applicable law, the entitlement of
[Officer/Director] to be indemnified or advanced expenses hereunder depends upon
whether a standard of conduct has been met, the burden of proof of establishing
that [Officer/Director] did not act in accordance with such standard shall rest
with the Corporation. [Officer/Director] shall be presumed to have acted in
accordance with such standard and to be entitled to indemnification or the
advancement of expenses (as the case may be) unless, based upon a preponderance
of the evidence, it shall be determined that [Officer/Director] has not met such
standard. Such determination and any evaluation as to the reasonableness of
amounts claimed by [Officer/Director] shall be made by the Board of Directors of
the Corporation or such other body or persons as may be permitted by the Act.
For purposes of this Agreement, unless otherwise expressly stated, the
termination of any proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that [Officer/Director] did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law.

6. Notice to the Corporation. [Officer/Director] shall notify the Secretary of
the Corporation in writing of any matter for which [Officer/Director] intends to
seek indemnification hereunder as soon as reasonably practicable following the
receipt by [Officer/Director] of written notice thereof; provided, however, that
delay in so notifying the Corporation shall not constitute a waiver or release
by [Officer/Director] of rights hereunder.

7. Counsel for Proceeding. In the event of any proceeding in which
[Officer/Director] is a party or is involved and which may give rise to a right
of indemnification hereunder, the Corporation shall have the right to retain
counsel reasonably satisfactory to [Officer/Director] to represent
[Officer/Director] and any others the Corporation may designate in such
proceeding. In any such proceeding, [Officer/Director] shall have the right to
retain [Officer/Director]’s own counsel, but the fees and expenses of such
counsel shall be at the expense of [Officer/Director] unless (a) the retention
of such counsel has been specifically authorized by the Corporation;
(b) representation of [Officer/Director] and another party by the same counsel
would be inappropriate, in the reasonable judgment of [Officer/Director], due to
actual or potential differing interests between them (as might be the case for
representation of both the Corporation and [Officer/Director] in a proceeding by
or in the right of the Corporation); (c) the counsel retained by the Corporation
and satisfactory to [Officer/Director] has advised [Officer/Director], in
writing, that such counsel’s representation of [Officer/Director] would be
likely to involve such counsel in representing differing interests which could
adversely affect either the judgment or loyalty of such counsel to
[Officer/Director], whether it be a conflicting, inconsistent, diverse or other
interest; or (d) the Corporation shall fail to retain counsel for
[Officer/Director] in such proceeding. Notwithstanding the foregoing, if an
insurance carrier has supplied directors’ and officers’ liability insurance
covering a proceeding and is entitled to retain counsel for the defense of such
proceeding, then the insurance carrier shall retain counsel to conduct the
defense of such proceeding unless [Officer/Director] and the Corporation concur
in writing that the insurance carrier’s

 

3



--------------------------------------------------------------------------------

doing so is undesirable. The Corporation shall not be liable under this
Agreement for any settlement of any proceeding effected without its written
consent. The Corporation shall not settle any proceeding in any manner which
would impose any penalty or limitation on [Officer/Director] without
[Officer/Director]’s written consent. Consent to a proposed settlement of any
proceeding shall not be unreasonably withheld by either the Corporation or
[Officer/Director].

8. Enforcement. The Corporation acknowledges that [Officer/Director] is relying
upon this Agreement in serving as [an executive officer/a director] of the
Corporation. If a claim for indemnification or advancement of expenses is not
paid in full by the Corporation within ninety (90) days after a written claim
has been received from [Officer/Director] by the Corporation, [Officer/Director]
may at any time bring suit against the Corporation to recover the unpaid amount
of the claim. If successful in whole or in part in such suit, [Officer/Director]
shall also be entitled to be paid all reasonable fees and expenses (including
without limitation fees of counsel) in bringing and prosecuting such claim.
Whether or not [Officer/Director] has met any applicable standard of conduct,
the Court in such suit may order indemnification or the advancement of expenses
as the Court deems proper (subject to any express limitation of the Act).
Further, the Corporation shall indemnify [Officer/Director] from and against any
and all expenses (including attorneys’ fees) and, if requested by
[Officer/Director], shall (within ten business days of such request) advance
such expenses to [Officer/Director], which are incurred by [Officer/Director] in
connection with any claim asserted against or suit brought by [Officer/Director]
for recovery under any directors’ and officers’ liability insurance policies
maintained by the Corporation, regardless of whether [Officer/Director] is
unsuccessful in whole or in part in such claim or suit.

9. Proceedings by [Officer/Director]. The Corporation shall indemnify
[Officer/Director] and advance expenses to [Officer/Director] in connection with
any proceeding (or part thereof) initiated by [Officer/Director] only if such
proceeding (or part thereof) was authorized by the Board of Directors of the
Corporation.

10. Nonexclusivity. The rights of [Officer/Director] for indemnification and
advancement of expenses under this Agreement shall not be deemed exclusive of,
or in limitation of, any rights to which [Officer/Director] may be entitled
under Colorado law, the Corporation’s Articles of Incorporation or Bylaws, vote
of stockholders or otherwise.

11. Miscellaneous.

(a) Effectiveness. This Agreement is effective for, and shall apply to, (i) any
claim which is asserted or threatened before, on or after the date of this
Agreement but for which no action, suit or proceeding has actually been brought
prior to the date of this Agreement and (ii) any action, suit or proceeding
which is threatened before, on or after the date of this Agreement but which is
not pending prior to the date of this Agreement. Thus, this Agreement shall not
apply to any action, suit or proceeding which has actually been brought before
the date of this Agreement. So long as the foregoing standard of effectiveness
has been satisfied, this Agreement shall be effective for and shall be applied
to acts or omissions prior to, on or after the date of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Survival; Continuation. The rights of [Officer/Director] hereunder shall
inure to the benefit of the [Officer/Director] (even after [Officer/Director]
ceases to be [an executive officer/a director]), [Officer/Director]’s personal
representative, heirs, executors, administrators and beneficiaries; and this
Agreement shall be binding upon the Corporation, its successors and assigns. The
rights of [Officer/Director] under this Agreement shall continue so long as
[Officer/Director] may be subject to any possible proceeding because of the fact
that [Officer/Director] was [an executive officer/a director] of the
Corporation. If the Corporation sells, leases, exchanges or otherwise disposes
of, in a single transaction or series of related transactions, all or
substantially all of its property and assets, the Corporation shall, as a
condition precedent to such transaction, cause effective provision to be made so
that the person or entity acquiring such property and assets shall become bound
by and replace the Corporation under this Agreement.

(c) Governing Law. This Agreement shall be governed by the laws of the State of
Colorado.

(d) Severability. If any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be deemed
amended to accomplish the objectives of the provision as originally written to
the fullest extent permitted by law and all other provisions shall remain in
full force and effect.

(e) Amendment. No amendment, termination or cancellation of this Agreement shall
be effective unless in writing signed by the Corporation and [Officer/Director].

(f) Other Payments. The Corporation shall not be liable under this Agreement to
make any payment in connection with any proceeding against or involving
[Officer/Director] to the extent [Officer/Director] has otherwise actually
received payment (under any insurance policy, Bylaw or otherwise) of the amounts
otherwise indemnifiable hereunder. [Officer/Director] shall repay to the
Corporation the amount of any payment the Corporation makes to
[Officer/Director] under this Agreement in connection with any proceeding
against or involving [Officer/Director], to the extent [Officer/Director] has
otherwise actually received payment (under any insurance policy, Bylaw or
otherwise) of such amount.

(g) Subrogation. In the event of payment under this Agreement the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of [Officer/Director], who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.

 

5



--------------------------------------------------------------------------------

(h) Headings. The headings in this Agreement are for convenience only and are
not to be considered in construing this Agreement.

(i) Counterparts. This Agreement may be executed in counterparts, both of which
shall be deemed an original, and together shall constitute one document.

The parties have executed this Agreement as of the day and year first above
stated.

 

SCOTT’S LIQUID GOLD-INC.         [OFFICER/DIRECTOR] By:  

 

     

 

                                                       , President      
[                                     ]

 

6